DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Appellant’s arguments, see p. 4-8, filed August 18, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-5, 7-11, 13-18, and 20 and the objections to Claims 6, 12, and 19 have been withdrawn. 
Appellant states that the repetition value taught by Verbeure (US009786255B2) corresponds to the information indicating a number of display refresh cycles during which the display device is to display the first frame.  However, Claim 1 provides that the recited information is transmitted to the display device.  Verbeure fails to teach that the repetition value is transmitted to the display device in any manner.  Verbeure nowhere refers to display refresh cycles, and therefore necessarily fails to teach information that indicates a number of display refresh cycles.  The repetition value of Verbeure represents a frame duration, which is an estimate of the amount of time a GPU will require to render a next frame.  There is no disclosure or suggestion by Verbeure that either the repetition value or the frame duration are related to a number of display refresh cycles, nor would one skilled in the art understand a repetition value to be equivalent to a number of display refresh cycles (p. 4-5).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in the Appeal Brief filed August 18, 2021 and also discussed in the Response to Arguments section above, as well as for the reasons discussed below.
The closest prior art (Verbeure US009786255B2) teaches the GPU 250 may render frames.  After each frame is rendered, the GPU 250 may generate a video signal transmitted over the interface 240 to cause the frame of image data to be presented on the display 210 (col. 9, line 61-col. 10, line 1).  Instead of waiting for the current frame to be completely rendered into the frame buffer in order to encode the next image frame into the video signal, the GPU 250 may determine whether the previous frame should be repeated.  The GPU 250 may be configured to estimate the current frame duration associated with a current image frame being rendered into the frame buffer by the GPU 250 and then repeat the encoding of the previous frame in the video signal based on the estimated current frame duration (col. 10, lines 9-18).  The frame duration may refer to the time that a particular frame of image data is presented on the display 210.  The GPU 250 may estimate the current frame duration (col. 10, line 22-28).  As shown in the input signal, a first frame duration may be 100ms, which corresponds to a dynamic refresh frequency of 10 Hz—well below the minimum refresh frequency of the display.  In order to meet the requirements of staying within the lower and upper bounds for the refresh frequency of the display, the first frame of image data may be repeated a number of times within the range [2, 11].  First frame of image data being repeated three times, corresponding to an effective dynamic refresh frequency of 40 Hz.  Frames for a particular input signal may be repeated a different number of times to accommodate varying dynamic refresh frequencies (col. 8, line 47-col. 9, line 7).  The GPU 250 may be configured to simply transmit the frames of image data to the display 210 when the frames of image data have been fully rendered into the frame buffer.  Each frame .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Verbeure (US009786255B2) teaches obtaining a current frame duration associated with a first image, computing, based on the current frame duration, a repetition value for a second image, and repeating presentation of the second image on a display device based on the repetition value (col. 2, lines 33-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





JH
/JONI HSU/Primary Examiner, Art Unit 2611